J-S68003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SHURON BARNELL PORTER,

                            Appellant                 No. 986 WDA 2015


                   Appeal from the PCRA Order April 20, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0001703-1999


BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED NOVEMBER 7, 2016

       Appellant, Shuron Barnell Porter, appeals pro se from the order

denying his serial petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       The trial court summarized the underlying facts of this case as follows:

             On December 26, 1998 a man entered the zone one police
       station and approached Pittsburgh Police Officer J. Mook. The
       man told Officer Mook that he lent his van to a black male in
       exchange for drugs and that the van had not been returned to
       him. The man claimed he had seen the van parked nearby just
       before he came to the station. The man gave Officer Mook a
       description of the van and Officer Mook went looking for it.

             Within five minutes of leaving the station Officer Mook
       discovered the van traveling on Manhattan Street. Officer Mook
       turned behind the van, applied his overhead lights and stopped
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S68003-16


      his vehicle behind the van. Officer Mook approached the driver’s
      side of the van and explained to [Appellant], who was driving,
      and the passenger, the reason for his stopping the van. During
      the discussion, [Appellant] reached under his leg. Officer Mook
      told [Appellant] to keep his hands where he could see them.
      [Appellant] kept moving his hands and the officer repeated his
      instruction. However, based on [Appellant’s] behavior Officer
      Mook radioed for backup.             Officer O’Donnell arrived
      approximately two (2) minutes later. [Appellant] continued to
      move his hands and Officer Mook put his hands on his gun and
      pepper spray. As Officer O’Donnell exited his vehicle, Officer
      Mook signaled to him that there is a passenger in the van.
      Officer Mook opened the driver’s side door. [Appellant] grabbed
      the door and slammed it shut. [Appellant] then started moving
      the van and moved several feet before stalling. As the van was
      moving, Officer Mook ran to his vehicle. However, when the van
      stalled [Appellant] jumped out of the van and fled on foot. Both
      Officer Mook and Officer O’Donnell pursued [Appellant] taking
      four (4) or five (5) steps before [Appellant] turned around and
      fired approximately eight (8) shots at them. Officer O’Donnell
      dove to the ground, covering his head while Officer Mook ran
      back to his vehicle and took cover in the back seat. [Appellant]
      then fled the scene. The Officers were unable to apprehend
      [Appellant] at that time. [Appellant] was eventually traced to a
      house on Milroy Street where he was apprehended on January
      29, 1999. When [Appellant] was arrested, he had, concealed in
      his pocket, the same gun used to shoot at the officers.

Trial Court Opinion, 9/14/00, at 3-4 (citations omitted).

      On March 5, 1999, Appellant was charged with two counts each of

criminal attempt (homicide), aggravated assault, recklessly endangering

another person, and violation of the Uniform Firearms Act. On January 13,

2000, a jury found Appellant guilty of all of the charges. On March 8, 2000,

Appellant was sentenced to an aggregate term of incarceration of twenty-

one to fifty years based on consecutive sentences of eight to twenty years of

incarceration for the two counts of criminal attempt and of two and one-half


                                     -2-
J-S68003-16


to five years of incarceration for the two counts of violation of the Uniform

Firearms Act.

     Appellant then timely appealed to this Court.     On appeal, Appellant

argued that the trial court erred when it incorrectly instructed the jury on

the mental state required for criminal attempt and aggravated assault and

when it sentenced him to two counts of violation of the Uniform Firearms Act

for the same possessory conduct. On July 12, 2001, a panel of this Court

agreed with Appellant that the trial court incorrectly instructed the jury on

the mental state required for criminal attempt.    Consequently, this Court

vacated the sentence for the two counts of criminal attempt and remanded

the case for retrial of those charges. However, we affirmed the convictions

for the two counts of aggravated assault, two counts of recklessly

endangering another person, and two counts of violation of the Uniform

Firearms Act and ordered the trial court, on remand, to impose sentence

upon those convictions.   Commonwealth v. Porter, 782 A.2d 1058, 705

WDA 2000 (Pa. Super. filed July 12, 2001) (unpublished memorandum).

     The Commonwealth did not seek retrial on the criminal attempt

charges, and formally moved to withdraw those charges, thus, leaving the

trial court with only sentencing responsibilities upon remand.   On October

15, 2001, Appellant was resentenced to an aggregate term of incarceration

of twenty-one to fifty years based on consecutive sentences of eight to

twenty years for the two counts of aggravated assault and of two and one-


                                    -3-
J-S68003-16


half to five years for the two counts of violation of the Uniform Firearms Act.

Appellant filed post-sentence motions, which the trial court denied.

       Appellant then filed a direct appeal from the new judgment of

sentence. On November 8, 2002, a panel of this Court affirmed Appellant’s

judgment of sentence, and our Supreme Court denied Appellant’s petition for

allowance of appeal on September 3, 2003.              Commonwealth v. Porter,

816 A.2d 333, 2097 WDA 2001 (Pa. Super. filed November 8, 2002)

(unpublished memorandum), appeal denied, 831 A.2d 599 (Pa. 2003).

       On June 8, 2004, Appellant filed his first PCRA petition.         The PCRA

court appointed counsel, who then filed a motion to withdraw and a

Turner/Finely1 no-merit letter on October 18, 2005. The PCRA court filed

a notice of intent to dismiss the PCRA petition pursuant to Pa.R.Crim.P. 907

and permitted counsel to withdraw.             Appellant filed a pro se response on

December 22, 2005, and the PCRA court entered an order dismissing the

PCRA petition on January 10, 2006. Appellant then appealed and, on July

11, 2007, a panel of this Court affirmed the order denying PCRA relief.

Commonwealth v. Porter, 932 A.2d 261, 306 WDA 2006 (Pa. Super. filed

July 11, 2007) (unpublished memorandum).

       On February 26, 2008, Appellant filed, pro se, his second PCRA

petition. The Commonwealth filed a response on March 31, 2008. On April
____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -4-
J-S68003-16


4, 2008, the PCRA court issued a notice of intent to dismiss the PCRA

petition pursuant to Pa.R.Crim.P. 907.           Appellant filed a response to the

Commonwealth’s response and a response to the PCRA court’s notice of

intent to dismiss.      On April 29, 2008, the PCRA court entered an order

dismissing Appellant’s second PCRA petition. Appellant filed a timely pro se

appeal, which we dismissed on June 16, 2009, for failure to file a brief.

Order, 6/16/09, at 1.

       On February 11, 2015, Appellant filed, pro se, the instant PCRA

petition, which is his third.      On March 26, 2015, the PCRA court issued a

notice of intent to dismiss Appellant’s PCRA petition pursuant to Pa.R.Crim.P.

907.    Appellant filed a response on April 16, 2015.            The PCRA court

dismissed Appellant’s PCRA petition on April 20, 2015.          This timely appeal

followed.2

       Appellant presents the following issue for our review:

       1. DID THE TRIAL/P.C.R.A. COURT COMMIT CLEAR ERROR IN
       IT’S REVIEW OF APPELLANT[’]S ISSUE OF ILLEGAL AND
____________________________________________


2
  We note that it appears Appellant’s notice of appeal was docketed in the
trial court on May 27, 2015, beyond the thirty-day appeal period from the
April 20, 2015 order dismissing his PCRA petition. Pa.R.A.P. 105(b) and
903(a). However, our review of the certified record reflects that Appellant’s
notice of appeal was dated May 15, 2015, and was time stamped as having
been received in the trial court on May 20, 2015. Moreover, the certified
record contains an item of correspondence from the trial court’s director of
court records to Appellant stating, “This will acknowledge receipt of your
Notice of Appeal filed on 5-20-15.” Correspondence, 5/28/15, at 1 (Docket
Entry 71). Therefore, we are satisfied that Appellant’s appeal is timely filed
on May 20, 2015.



                                           -5-
J-S68003-16


      UNCONSTITUTIONAL SENTENCE AND SHOULD THE ILLEGAL AND
      UNCONSTITUTIONAL SENTENCE BE VACATED AND THIS MATTER
      REMANDED FOR RE-SENTENCING ?

Appellant’s Brief at 5.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)). This Court is limited to determining whether the evidence

of record supports the conclusions of the PCRA court and whether the ruling

is free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that

are supported in the record and will not disturb them unless they have no

support in the certified record.   Commonwealth v. Rigg, 84 A.3d 1080,

1084 (Pa. Super. 2014).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature, and may not be

ignored in order to reach the merits of the petition.     Commonwealth v.

Cintora, 69 A.3d 759, 762 (Pa. Super. 2013).         A judgment of sentence

“becomes final at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of




                                     -6-
J-S68003-16


Pennsylvania, or at the expiration of time for seeking the review.”          42

Pa.C.S. § 9545(b)(3).

       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),

and (iii), is met.3 A petition invoking one of these exceptions must be filed

within sixty days of the date the claim could first have been presented. 42

Pa.C.S. § 9545(b)(2).         In order to be entitled to the exceptions to the

PCRA’s one-year filing deadline, “the petitioner must plead and prove

specific facts that demonstrate his claim was raised within the sixty-day time

frame” under section 9545(b)(2). Commonwealth v. Carr, 768 A.2d 1164,

1167 (Pa. Super. 2001).
____________________________________________


3
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).



                                           -7-
J-S68003-16


      Our review of the record reflects that, upon remand, the trial court

imposed the instant judgment of sentence on October 15, 2001. This Court

affirmed Appellant’s judgment of sentence on November 8, 2002, and the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on September 3, 2003. Appellant did not seek review in the United

States Supreme Court.       Accordingly, Appellant’s judgment of sentence

became final on December 2, 2003, ninety days after the Pennsylvania

Supreme Court denied Appellant’s petition for allowance of appeal and the

time for filing a petition for review with the United States Supreme Court

expired. 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13. Appellant did not file

the instant PCRA petition until February 11, 2015. Thus, the instant PCRA

petition is patently untimely.

      As previously stated, if a petitioner does not file a timely PCRA

petition, his petition may nevertheless be received under any of the three

limited exceptions to the timeliness requirements of the PCRA. 42 Pa.C.S. §

9545(b)(1).    That burden necessarily entails an acknowledgment by the

petitioner that the PCRA petition under review is untimely but that one or

more of the exceptions apply.     Commonwealth v. Beasley, 741 A.2d

1258, 1261 (Pa. 1999). If a petitioner asserts one of these exceptions, he

must file his petition within sixty days of the date that the exception could

be asserted. 42 Pa.C.S. § 9545(b)(2).




                                    -8-
J-S68003-16


         To the extent that it may be alleged that Appellant has argued that his

untimely petition meets all three of the timeliness exceptions due to the

decision in Alleyne v. United States, 133 S.Ct. 2151, 2155 (2013), and

various cases applying the decision in Alleyne, we observe that this attempt

fails.   With regard to the allegation that the failure to make an Alleyne-

related claim earlier was the result of governmental interference under 42

Pa.C.S. § 9545(b)(1)(i), such claim may be summarily dismissed. “Neither

the court system nor the correctional system is obliged to educate or update

prisoners concerning changes in case law.” Commonwealth v. Brandon,

51 A.3d 231, 236 (Pa. Super. 2012) (quoting Commonwealth v. Baldwin,

789 A.2d 728, 731 (Pa. Super. 2001)). Commonwealth v. Boyd, 923 A.2d

513, 517 (Pa. Super. 2007) (stating that, for purposes of PCRA exceptions,

“the sixty-day period begins to run upon the date of the underlying judicial

decision.”). Alleyne was available to all, including Appellant on the day it

was decided, June 17, 2013. Our review of the certified record reflects that

Appellant made no filings within sixty days of the decision in Alleyne.

Furthermore, any allegation that a claim based on Alleyne could be made

only after appellate courts applied Alleyne in subsequent legal decisions

constitutes “governmental interference” lacks merit.

         In addition, a claim that Alleyne and its progeny satisfy the after-

discovered fact exception under 42 Pa.C.S. § 9545(b)(1)(ii) also lacks merit.

A judicial opinion does not constitute after-discovered evidence for the


                                       -9-
J-S68003-16


purposes of the PCRA time-bar. Commonwealth v. Watts, 23 A.3d 980,

986-987 (Pa. 2011); see Cintora, 69 A.3d at 763 (“[A] judicial opinion does

not qualify as a previously unknown ‘fact’ capable of triggering the

timeliness exception set forth in section 9545(b)(1)(ii) of the PCRA.”).

Therefore, this claim could not provide Appellant relief from the PCRA time

bar.

       Finally, to the extent Appellant argues that Alleyne and its various

progeny    may   be   characterized   as   an    attempt   to   assert   the   “new

constitutional right” exception to the PCRA time bar under 42 Pa.C.S. §

9545(b)(1)(iii), that claim fails as well.      Recently, in Commonwealth v.

Washington, 142 A.3d 810 (Pa. 2016), the Pennsylvania Supreme Court

addressed a situation in which the defendant raised an Alleyne claim in a

timely PCRA petition but his judgment of sentence had become final prior to

the Alleyne decision. The Washington Court stated:

       [A] new rule of law does not automatically render final, pre-
       existing sentences illegal. A finding of illegality concerning such
       sentences may be premised on such a rule only to the degree
       that the new rule applies retrospectively. In other words, if the
       rule simply does not pertain to a particular conviction or
       sentence, it cannot operate to render that conviction or sentence
       illegal.

                                      ***

       [N]ew constitutional procedural rules generally pertain to future
       cases and matters that are pending on direct review at the time
       of the rule’s announcement.




                                      - 10 -
J-S68003-16


Id. at 814-815. See also id. at 815 (stating “if a new constitutional rule

does not apply, it cannot render an otherwise final sentence illegal”). The

Washington Court applied the retroactivity analysis delineated in Teague

v. Lane, 489 U.S. 288 (1989) (plurality),4 and determined the rule

announced in Alleyne is not a substantive or watershed procedural rule that

would warrant retroactive application.         Washington.   The Court held the

defendant was not entitled to retroactive application of Alleyne because his

judgment of sentence had become final before Alleyne was decided.             Id.

The Washington Court definitively held that “Alleyne does not apply

retroactively to cases pending on collateral review.” Washington, 142 A.3d

at 820. Moreover, the Court declined to “recognize an independent state-

level retroactivity jurisprudence grounded on fairness considerations.”       Id.

at 819.     In summary, Washington stands for the proposition that no

Alleyne violation can occur where the defendant’s sentence was imposed

and became final before Alleyne was decided.

       As previously noted, Appellant’s judgment of sentence became final on

December 2, 2003. Alleyne was decided on June 13, 2013. Alleyne, 133

____________________________________________


4
  “Under the Teague framework, an old rule applies both on direct and
collateral review, but a new rule is generally applicable only to cases that are
still on direct review. A new rule applies retroactively in a [federal] collateral
proceeding only if (1) the rule is substantive or (2) the rule is a ‘watershed
rule of criminal procedure’ implicating the fundamental fairness and accuracy
of the criminal proceeding.” Whorton v. Bockting, 549 U.S. 406, 416
(2007) (internal citations omitted).



                                          - 11 -
J-S68003-16


S.Ct. at 2151.    Appellant’s judgment of sentence was finalized nearly ten

years before Alleyne was decided. Therefore, Appellant does not qualify for

the new constitutional right exception to the PCRA time bar under Alleyne.

      In conclusion, because Appellant’s PCRA petition was untimely and no

exceptions apply, the PCRA court correctly determined that it lacked

jurisdiction to address the claims presented and grant relief.           See

Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002) (holding

that PCRA court lacks jurisdiction to hear untimely petition). Likewise, we

lack the authority to address the merits of any substantive claims raised in

the PCRA petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007) (“[J]urisdictional time limits go to a court’s right or competency

to adjudicate a controversy.”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2016




                                   - 12 -